RENDERED: SEPTEMBER 22, 2022
                                                       TO BE PUBLISHED

              Supreme Court of Kentucky
                              2021-SC-0449-WC

LAKSHMI NARAYAN HOSPITALITY                                          APPELLANT
GROUP LOUISVILLE



                  ON APPEAL FROM COURT OF APPEALS
V.                        NO. 2021-CA-0515
                WORKERS' COMPENSATION NO. 2014-73573



MARIA JIMENEZ; HONORABLE                                             APPELLEES
JONATHAN R. WEATHERBY,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS’ COMPENSATION BOARD



              OPINION OF THE COURT BY JUSTICE HUGHES

                                 AFFIRMING

      Maria Jimenez was employed by Lakshmi Narayan Hospitality Group

(Holiday Inn) on June 6, 2014, when she slipped and sustained injuries to her

neck, head, left shoulder, and back. The Chief Administrative Law Judge

(CALJ) awarded temporary total disability benefits on May 1, 2017. In 2019,

Jimenez’s claim was reopened pursuant to Kentucky Revised Statute (KRS)

342.125(1)(d) after she alleged a worsening of her condition. Holiday Inn

objected and asserted that res judicata barred reopening. Relying on Jimenez’s

deposition testimony and medical evidence, a different Administrative Law

Judge (ALJ) awarded Jimenez permanent partial disability benefits and future

medical benefits for treatment of her cervical spine. The Workers’
Compensation Board (Board) disagreed and determined that Jimenez’s claim

was barred by res judicata. The Court of Appeals concluded that Jimenez’s

claim was not barred and that the Board misconstrued the reopening statute,

KRS 342.125(1)(d) and (2), because nothing in the statute precludes the

reopening of an award of temporary disability benefits. This appeal followed.

For the reasons stated below, we affirm the Court of Appeals.

                      FACTS AND PROCEDURAL HISTORY

      Maria Jimenez was employed by Holiday Inn and performed

housekeeping services at a Holiday Inn in Louisville, Kentucky. On June 6,

2014, Jimenez injured her head, neck, left shoulder and back when she slipped

and fell while cleaning a bathroom. Jimenez stated she hit her head and lost

consciousness. Jimenez filed a workers’ compensation claim on September 22,

2015, and at a June 20, 2016 Benefit Review Conference, the parties stipulated

that Jimenez sustained a work-related injury, that no temporary total disability

benefits had been paid, and that the defendant-employer had paid $11,322.43

in medical expenses.

      On May 1, 2017, the CALJ awarded temporary total disability benefits

from August 15, 2014, through April 22, 2015. The CALJ determined that

Jimenez did not sustain a permanent injury and was not entitled to future

medical benefits.1 On July 25, 2019, Jimenez filed a motion to reopen due to a



       1 According to the testimony given during the hearing before the ALJ on July

25, 2016, and the ALJ’s September 5, 2019 order to reopen, Jimenez did not make
any claims for permanent income benefits or future medical benefits in her original
claim.
                                          2
change in disability after being diagnosed with cervical disc disease and

depression on April 24, 2018. She also sought an award of permanent partial

disability benefits. In an affidavit, Jimenez maintained that her condition

deteriorated since May 2017 and that her pain level had increased. Holiday

Inn objected to reopening, citing the CALJ’s previous findings, including the

finding that Jimenez did not sustain a permanent injury, and res judicata.

      On September 5, 2019, the CALJ granted Jimenez’s motion, recognizing

Holiday Inn’s res judicata argument but nevertheless determining that Jimenez

was entitled to pursue her claim of the subsequent development of work-

related depression and worsening of her physical injuries. Because Jimenez

made a prima facie claim by a showing of grounds to reopen due to change in

disability, her claim was reopened and assigned to a different ALJ.

      On December 10, 2020, the ALJ entered an Opinion and Order finding

that res judicata was inapplicable, that Jimenez had sustained her burden on

reopening, and that she established worsening of her condition. The ALJ

awarded permanent partial disability benefits based on a 4% impairment

rating, as well as medical expenses that might reasonably be required for the

cure and relief from the effects of the work-related injury.

      Holiday Inn appealed to the Board and on April 9, 2021, the Board

reversed and remanded the claim to the ALJ with direction “to dismiss this

reopening claim as barred by res judicata.” The Board determined that the

express and unambiguous language of KRS 342.125(2) is controlling. That

statute generally allows for the reopening of workers’ compensation claims for

                                         3
various reasons, including a change in disability. However, because the

original ALJ only awarded temporary total disability benefits for a specific

period, the Board held that the claim is not subject to reopening. The Board

concluded that although more recent evidence may support a conclusion that

Jimenez’s neck condition has deteriorated, the grounds for reopening were

insufficient. The Board held the ALJ’s original decision was supported by

substantial evidence and therefore was res judicata given the identity of the

parties, identity of the facts, and identity of the issues leading to the final

decision on the merits. BTC Leasing, Inc. v. Martin, 685 S.W.2d 191 (Ky. App.

1984). Relitigation of the issue of permanency was precluded pursuant to KRS

342.125.

      On Jimenez’s appeal to the Court of Appeals, the appellate court held

that the Board misconstrued KRS 342.125 and erred in its res judicata

analysis. The Court of Appeals held that nothing in the plain language of KRS

342.125(2) precludes the reopening of a temporary total disability award and,

citing prior cases, noted the difference in the application of res judicata in

judicial proceedings and workers’ compensation proceedings. The appellate

court noted, quoting Stambaugh v. Cedar Creek Mining Co., 488 S.W.2d 681,

682 (Ky. 1972), that “[w]here the statute expressly provides for reopening under

specific conditions, the rule of res adjudicata has no application when the

prescribed conditions are present.” Holiday Inn appealed.




                                          4
                                     ANALYSIS

      The sole issue is whether, under KRS 342.125(1)(d) and (2) a claimant

can reopen a prior workers’ compensation claim in which no permanent partial

disability or future medical benefits were awarded. “Reopening is the remedy

for addressing certain changes that occur or situations that come to light after

benefits are awarded.” Dingo Coal Co. v. Tolliver, 129 S.W.3d 367, 370 (Ky.

2004). KRS 342.125 provides, in pertinent part:

            (1) Upon motion by any party or upon an administrative law
            judge's own motion, an administrative law judge may reopen
            and review any award or order on any of the following
            grounds:

                  (a) Fraud;

                  (b) Newly-discovered evidence which could not have
                  been discovered with the exercise of due diligence;

                  (c) Mistake; and

                  (d) Change of disability as shown by objective
                  medical evidence of worsening or improvement of
                  impairment due to a condition caused by the
                  injury since the date of the award or order.

            (2) No claim which has been previously dismissed or denied on
            the merits shall be reopened except upon the grounds set forth
            in this section.

(Emphasis added.) Holiday Inn argues that Jimenez’s reopening claim is

barred by res judicata because the ALJ did not initially award permanent

income benefits or future medical benefits. It asserts that because the CALJ

held that Jimenez sustained only a temporary injury from the June 2014 fall,

the reopening is merely an attempt to relitigate the same issue of whether she



                                        5
sustained a permanent injury from the work incident.2 Given the plain

language of KRS 342.125(1)(d), we disagree.

      KRS 342.125(1) allows the reopening and review of any award or order,

provided one of the grounds for reopening contained in subsections (a) through

(d) is satisfied. Jimenez sought to reopen her workers’ compensation claim due

to a change in her disability, satisfying subsection (d). In Dingo Coal, the Court

explained that KRS 342.125 outlines the proof required to grant a motion to

reopen while KRS 342.730 governs “the merits of a worker’s right to receive

additional income benefits at reopening . . . .” 129 S.W.3d at 370. The statute

does not restrict or limit reopening to particular types of claims or awards. It

does not, for example, allow reopening in claims in which permanent income

benefits were awarded but prohibit reopening in claims in which only

temporary income benefits were awarded.

      By its very language, reopening of a claim under KRS 342.125(1)(d)

involves the determination of a claimant’s disability at two different times—the

degree of disability when the claim is originally filed and the degree of disability



      2  Holiday Inn also asserts that the Court of Appeals misconstrued its argument
by focusing on permanent partial disability benefits. The appellate court stated that
“[t]he sole issue on appeal is whether under KRS 342.125(1)(d) and (2) a claimant can
open a prior workers’ compensation claim in which no PPD was awarded.” Holiday
Inn concedes that res judicata does not always bar reopening under KRS 342.125 if
permanent partial disability benefits were not awarded in the underlying claim.
Further, it asserts that a claimant could reopen a claim under KRS 342.125 if
permanent partial disability benefits were dismissed but future medical benefits were
awarded. However, because we ultimately hold that neither an award of future income
benefits nor future medical benefits is a pre-requisite to reopening pursuant to the
plain language of KRS 342.125(1)(d), Holiday Inn’s allegation that the Court of Appeals
misconstrued its argument is immaterial.


                                          6
when the claim is reopened. This ground for reopening involves a change in

impairment “since the date of the award or order.” KRS 342.125(1)(d).

Obviously, if ALJs were permitted to dismiss claims in those instances where a

seemingly temporary injury progresses into a permanent injury then it would

create an exception to KRS 342.125(1)(d) that is not expressed in the statute.

The statute clearly allows the reopening of a claim if there has been a change in

disability without limitations regarding the type of benefits originally awarded.

KRS 342.125(1)(d).

      As this Court’s predecessor recognized in Messer v. Drees, 382 S.W.2d

209, 212-13 (Ky. 1964):

      Time often tells more about medical cases than the greatest of
      experts are able to judge in advance . . . . [E]ven the permanence
      of a disability theretofore thought to be temporary “is of itself in the
      nature of a change.” When subsequent events indicate that an
      award was substantially induced by a misconception as to the
      cause, nature or extent of disability at the time of the hearing,
      justice requires further inquiry. Whether it be called a “mistake”
      or a “change in conditions” is a matter of mere semantic taste. The
      important question is whether the man got the relief to which the
      law entitled him, based upon the truth as we are now able to
      ascertain it.

(Internal citations omitted.) In short, the observable symptoms necessary to

support a permanent disability award can become more manifest over a period

of time extending beyond the original proceedings.

      When interpreting a statute, the Court must “assume the Legislature

meant exactly what it said, and said exactly what it meant.” Univ. of Louisville

v. Rothstein, 532 S.W.3d 644, 648 (Ky. 2017). If the plain language of the

statute is clear, our inquiry ends. Id. If the legislature intended to restrict the

                                         7
reopening of workers’ compensation claims to only claims in which distinct

types of benefits were awarded, it could have included such language. It did

not. KRS 342.125(1) contains clear limitations on the reopening of claims by

only allowing reopening in instances of fraud, newly-discovered evidence,

mistake, or change in disability, demonstrating legislative intent. If further

limits on reopening were preferred or intended by the legislature, they could

have and should have been stated.

      Holiday Inn also emphasizes the fact that the permanency of Jimenez’s

injury was already litigated because the original CALJ dismissed Jimenez’s

claim for all future and permanent income and medical benefits. The original

order and award states that “[t]here is no evidence of permanent injuries so

there is no basis for an award of permanent income benefits” and “[b]ecause

Jimenez does not have a permanent injury, or otherwise have evidence to

support the need for permanent income benefits, no such award will be

made.”3 Therefore, Holiday Inn argued, and the Board concluded, that

reopening of Jimenez’s claim was barred by res judicata.



      3  The first reference to any issue of permanency arose in the independent
medical examination report by Dr. Michael Best, who evaluated Jimenez at Holiday
Inn’s request. His report, dated August 20, 2015, states that 2014 MRI images show
“no objective evidence of a permanent harmful change in the human organism” and
that Jimenez met “no criteria for permanent impairment—0% whole person.” Dr.
Disha Shah, who treated Jimenez for her neurological symptoms, also opined that
Jimenez was not permanently impaired. In a statement of proposed stipulations
submitted by Holiday Inn, it stipulated that Jimenez sustained only a temporary
injury but contested whether her injury was temporary or permanent.
       To the extent that Holiday Inn suggests or implies that Jimenez initially alleged
a permanent injury or put that in issue, the record establishes that she did not. While
Jimenez’s introduction of the permanent injury issue, or lack thereof, is
indeterminative of the resolution of this appeal, given our interpretation of KRS
                                           8
       Res judicata is basic to our legal system. As this Court held in Yeoman v.

Commonwealth, Health Policy Bd., 983 S.W.2d 459, 464-65 (Ky. 1998), “[t]he

doctrine of res judicata is formed by two subparts: 1) claim preclusion and 2)

issue preclusion. Claim preclusion bars a party from re-litigating a previously

adjudicated cause of action and entirely bars a new lawsuit on the same cause

of action. . . .”

       The application of these principles to final workers’ compensation
       decisions is grounded in the fact that because there is an extensive
       procedure for taking appeals, a final decision should not be
       disturbed absent fraud, mistake, or other very persuasive reason
       that would warrant reopening. KRS 342.125 grants some relief
       from the principles of the finality of judgments by permitting a
       reopening in instances of fraud, mistake, newly-discovered
       evidence, or a change of condition that causes a change of
       occupational disability.

Slone v. R & S Mining, Inc., 74 S.W.3d 259, 261 (Ky. 2002).

       Workers’ compensation is a creature of statute. As set forth in
       Chapter 342, workers’ compensation proceedings are
       administrative rather than judicial. Although the principles of
       error preservation, res judicata, and the law of the case apply to
       workers’ compensation proceedings, they apply differently than in
       the context of a judicial action. For that reason, authority based
       upon judicial proceedings is not necessarily binding in the context
       of proceedings under Chapter 342.

Whittaker v. Reeder, 30 S.W.3d 138, 143 (Ky. 2000). Our predecessor Court

held that “[w]here the statute expressly provides for reopening under specified

conditions, the rule of res adjudicata has no application when the prescribed




342.125, it bears mentioning that she did not initially claim a permanent injury and
the reopening does not constitute her attempt to relitigate an issue she previously
raised.

                                          9
conditions are present.” Stambaugh, 488 S.W.2d at 682. The ALJ determined

that a condition prescribed by KRS 342.125(1) for reopening was present.

      In addition, the application of res judicata in this context in which a

claimant seeks to reopen their claim due to a change in disability would

undermine the purpose of the workers’ compensation system.

             The primary purpose of the Workers’ Compensation Act is to
      aid injured or deceased workers and statutes are to be interpreted
      in a manner that is consistent with their beneficent purpose. The
      overarching purpose of the workers’ compensation chapter is to
      compensate workers who are injured in the course of their
      employment for necessary medical treatment and for a loss of
      wage-earning capacity, without regard to fault, thereby enabling
      them to meet their essential economic needs and those of their
      dependents.

Kindred Healthcare v. Harper, 642 S.W.3d 672, 679 (Ky. 2022) (quotations and

citations omitted). Larson’s Worker’s Compensation Law states

             It is almost too obvious for comment that res judicata does
      not apply if the issue is the claimant’s physical condition or degree
      of disability at two entirely different times, particularly in the case
      of occupational diseases. A moment’s reflection would reveal that
      otherwise there would be no such thing as reopening for a change
      in condition.

12 Larson’s Workers’ Compensation Law § 127.07[7] (2022) (footnotes omitted).

As such, res judicata does not bar the reopening of Jimenez’s claim for a

change in disability.

                                  CONCLUSION

      We conclude that the Board misconstrued KRS 342.125 because nothing

in the plain language of that statute precludes reopening of a temporary total

disability award. A determination that a claimant has a permanent injury or



                                        10
awards of future medical or income benefits also are not prerequisites to

reopening. Therefore, we affirm the Court of Appeals.

      All sitting. All concur.



COUNSEL FOR APPELLANT:

E. Shane Branham
Shelton, Branham & Halbert, PLLC


COUNSEL FOR APPELLEE:

Phillipe W. Rich
Phil Rich Law

ADMINISTRATIVE LAW JUDGE:

Hon. Jonathan Weatherby

WORKERS’ COMPENSATION BOARD:

Michael Wayne Alvey, Chairman




                                      11